MYREXIS, INC. c/o Xstelos Holdings, Inc. 630 Fifth Avenue, Suite 2260 New York, NY 10020 July 12, 2013 Division of Corporation Finance U.S. Securities & Exchange Commission Mail Stop 4720, t. NE Washington, DC 20549 Attention: Johnny Gharib Re:Myrexis, Inc. (the “Company”) Request for Withdrawal of Form S-3/A Dear Mr. Gharib: Pursuant to Rule 477 under the Securities Act of 1933, as amended, the Company respectfully requests withdrawal of its post-effective amendment deregistering securities that was inadvertently filed on Form S-3/A by the Company with the Commission on July 2, 2013 (Accession number: 0000921895-13-001342).No securities were sold in connection with this filing.The Company re-filed its post-effective amendment under submission type POS AM (File No. 333-170495) on July 11, 2013. MYREXIS, INC. By: /s/ Jonathan M. Couchman Name: Jonathan M. Couchman Title: President and Chief Executive Officer
